Case 0:20-cv-60114-RS Document 9 Entered on FLSD Docket 03/04/2020 Page 1 of 1

                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA



PILOT OPTICS                                                  CASE NUMBER
                                                                 0:20−cv−60114−RS
                       PLAINTIFF(S)

                             v.

NEOPTX LLC,

                                                                     DEFAULT BY CLERK F.R.Civ.P.55(a)

                     DEFENDANT(S).




                                                Clerk's Default
      It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

to the complaint filed herein within the time required by law.

Default is hereby entered against defendant(s)

NEOPTX LLC,




as of course, on the date March 4, 2020.
                                                            Angela E. Noble
                                                            CLERK OF COURT

                                                            By /s/ Doris Jones
                                                            Deputy Clerk

cc: Judge Rodney Smith
    Pilot Optics

                                             DEFAULT BY CLERK F.R.Civ.P.55(a)

CV−37 (10/01)
